Citation Nr: 1146858	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  04-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1961 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) originated from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his previously denied claims for service connection for migraine headaches and vertigo.  In a March 2007 decision since issued, however, the Board reopened both claims on the basis of new and material evidence and remanded them for further development. 

Thereafter, in June 2008, the Board issued a decision denying the claims on their underlying merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified in the joint motion.  Specifically, the joint motion indicated there had not been compliance with the Board's prior March 2007 remand directives, and the Board in turn had failed to ensure compliance with those remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  The Board therefore remanded these claims again in September 2009 to comply with its prior March 2007 remand directives and the Court's May 2008 order granting the joint motion.  There since has been this required compliance, as the Veteran's attorney acknowledged in a January 2011 statement.



FINDING OF FACT

There is equally probative medical and lay evidence for and against these claims, so it is just as likely as not the Veteran's migraine headaches and vertigo are the result of a head injury and acoustic trauma he sustained while in the military.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's migraines and vertigo are due to injuries incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board usually is required to ensure that VA's duties to notify and assist have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is fully granting the claims.  So even if these preliminary obligations have not been met, this is ultimately inconsequential and therefore would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no possibility of this occurring in this particular instance.


Turning now to the merits of the claims.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be chronic disability resulting from that injury.  In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

If on the other hand there is no showing of a resultant chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  See again Savage and Barr.

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 CFR § 3.102.

Turning now to the facts of this case, the record shows the Veteran has been diagnosed with migraines and vertigo since the filing of these claims for service connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Resolution of these claims therefore turns on whether he sustained the type injury claimed in service and whether his migraines and vertigo are a consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


As will be discussed, there is competent and credible evidence confirming the Veteran sustained the type injuries alleged in service, and there is equally probative evidence for and against his claim on the other determinative issue of causation, so his claims must be granted with resolution of this reasonable doubt in his favor.

The Veteran has presented two theories in support of his claims.  First, he alleges that his migraines and vertigo are the result of an injury in service in which he hit his head on a truck.  Second, he claims these disabilities alternatively are the result of acoustic trauma in service from repeated exposure to excessively loud noise.  He explains that he was a tank mechanic in service and was exposed to loud noise in that capacity without the benefit of ear protection.  His DD Form 214 confirms that his military occupational specialty (MOS) was track vehicle mechanic.  His service treatment records (STRs), in particular an August 1963 entry, also confirms that he was seen at an aid station at Ft. Irwin, California, after hitting his head on a two-and-a-half-ton truck.  So his assertions of repeated exposure to loud noise in service and consequent acoustic trauma and to having sustained a head injury, as well, are documented in his STRs and/or consistent with the circumstances, conditions and hardships of his service.  38 U.S.C.A. § 1154(a).

Also significant, however, is that this same entry from August 1963 also notes that he reported no headaches following that injury.  Indeed, none of his STRs makes any reference to headaches or vertigo, including his separation examination in October 1963.  In fact, when completing a medical history questionnaire during that exit physical, he checked the box "No" to expressly deny having experienced frequent or severe headaches; he also denied having experienced any dizziness.  So even accepting that he had sustained the alleged head injury and acoustic trauma earlier in service, he did not have any relevant complaints in the aftermath of those injuries, including in anticipation of his discharge, and certainly did not receive a pertinent diagnosis.  His military service ended in December 1963.

He was first treated for headaches after service some 20 years later, in April 1983, at Latrobe Area Hospital.  The discharge summary indicates he had a history of severe headaches with vertigo but, unfortunately, does not also indicate the etiology or date of onset of these headaches in relation to his military service.

In January 1985, he filed a claim for nonservice-connected pension benefits and indicated he had had migraine headaches since 1980 (see his VA Form 21-526), so starting many years after his military service had ended.  That personal acknowledgment of having only experienced headaches since 1980 or thereabouts tends to refute the notion that he had experienced continuous headaches since the injuries in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

But in another precedent case, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The clinicians that have been asked to comment on this determinative issue of causation have come to different conclusions - some finding favorably whereas others not so.

Those unfavorable to the claims include two VA medical opinions provided by a physician's assistant in April 2004 and November 2007, but which were determined to be inadequate by the Court-granted joint motion.  In the April 2004 report, the physician's assistant stated that he did not have any knowledge of a relationship between loud noise exposure and migraine headaches or vertigo.  He suggested that if a further opinion was needed, an ENT [ear, nose & throat] specialist should evaluate the Veteran and provide this opinion.  This same physician's assistant reexamined the Veteran in November 2007 and reiterated that he had no evidence to conclude the Veteran's migraine headaches were probably or even 50/50 at least as likely as not due to acoustic trauma in service.  This examiner indicated he could not render an opinion without resorting to mere speculation and, therefore, again suggested that "a neurologist could possibly give an informative opinion."  Since both opinions were deemed inadequate by the Court-granted joint motion, they have limited, if any, probative value, as all findings in the joint motion are the law of the case.  Chisem v. Brown, 8 Vet. App. 374 (1995). 

A VA compensation physician (an M.D. and apparently a neurologist), however, since has had opportunity to also comment in October 2010 and she, too, concluded unfavorably.  She wrote:

I think that it is unlikely that the noise exposure that [the Veteran] experienced in the military was the cause of migraines that have persisted for 47 years, although loud noise is a well-identified trigger for individual migraine headaches, I am unaware that it could trigger his entire syndrome that then persisted until the present time.  

I also believe it is unlikely that his persisting vertigo over the same time period is etiologically related to exposure to loud noise during military service. 

This VA physician's opinion disassociates any current migraines and vertigo from exposure to loud noise during the Veteran's military service, while at the same time conceding that loud noise is a well-identified trigger for individual migraine headaches, just apparently does not believe this occurred in this particular instance.  But what else is also important to point out is that this commenting VA physician did not address or otherwise account for the Veteran's other documented injury in service, in particular, his head injury in August 1963, which he also cites as the source or cause of his current migraines and vertigo.  So this commenting VA physician did not address all bases of the Veteran's claims in that only his acoustic trauma, not head injury, was considered as the possible source or cause of his current migraines and vertigo.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Consequently, even this additional VA medical opinion is inadequate and, therefore, insufficient reason to deny the claims - especially when, as mentioned, considering there also is medical and other evidence supporting the claims.

In particular, the first favorable opinion supporting of the Veteran's assertion that his migraines and vertigo are related to noise exposure in service comes from L.C., M.D., his private treating neurologist.  In letters dated in October 2003 and April 2007, Dr. L.C. stated the Veteran's headaches and vertigo were caused by loud noise in the military.  This opinion apparently was based on the Veteran's 
self-recounted history.  But in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  And the Board cannot reject this self-recounted history as not credible since the Veteran clearly had exposure to loud noise in service.

The problem with Dr. L.C.'s favorable nexus opinion, however, is that he did not provide any supporting rationale underlying the opinion, even after being asked to on remand.  And most of the probative value of an opinion is derived from the discussion of its underlying medical rationale, not from mere review of the claims file or reliance on a history as recited by the Veteran, even if as here this recited history is credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008) (concluding that a medical opinion is not entitled to any weight "if it contains only data and conclusions")  When asked on remand to provide this further comment, Dr. L.C. responded in a September 2010 letter that the reports which were prepared by him in the past will remain unchanged, and he had nothing further to add to them or to this case.

Nevertheless, another private physician, R.D., M.D., offered an additional favorable medical opinion supporting Dr. L.C.'s, which does include supporting rationale.  In a November 2010 letter, Dr. R.D. indicated that he had been the Veteran's treating physician for the past five years, so since 2005 or thereabouts, and that the Veteran recently had asked him to provide an opinion concerning his "ongoing problems with migraines and vertigo."  Dr. R.D. indicated that he had reviewed some of the Veteran's history, including some of the STRs, records from Dr. L.C., and records from VA.  Based on his review, Dr. R.D. stated "[i]t is my opinion that [the Veteran's] ongoing problems with migraines, but more importantly his ongoing dizziness, could indeed be related to trauma that he incurred to his head back in August of 1963."  Dr. R.D.'s rationale was that, "[o]nce a nerve such as the acoustic nerve is damaged, it will remain as such until death."  Dr. R.D. then explained, "I believe the vertigo and dizziness that [the Veteran] did indeed incur back in August of 1963 is the cause for his ongoing vertigo.  Although it is somewhat remote, I still think also that it is possible his headaches may be of a post[-]concussion nature."


Dr. R.D. then adds, after reading Dr. L.C.'s note, I believe that Dr. L.C. is correct.  Dr. R.D. acknowledges that Dr. L.C.'s letter is very short and succinct, but points out that Dr. L.C. has a 40-year history of being a neurologist and that he concurs in his letter that the migraines and dizziness (vertigo) are due to the concussion.  Dr. R.D. indicates he agrees with that.  He said it was his opinion with a reasonable degree of medical certainty.  In closing, he reiterated that the migraines and more importantly the dizziness are results of the injuries the Veteran incurred in service in August 1963 (so specifically referring to the head trauma).

These medical opinions supportive of the claims are sufficient reason to grant service connection because, at the very least, they make it as likely as not the Veteran's migraines and vertigo are residuals of the injuries (head injury and acoustic trauma) he sustained while on active duty in the military.  Dr. R.D.'s opinion admittedly, at least in places, uses somewhat speculative language when commenting on this determinative issue of causation - namely, by saying these conditions "could indeed be related" to the injury in service and "it is possible."  A statement that, for all intents and purposes, is equivocal or inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  There are indeed a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that saying something "may" be related to service is just as well tantamount to saying it "may not" be); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 


But all of that said, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition to warrant resolving this doubt in the Veteran's favor and granting the claim.  38 C.F.R. § 3.102.  Moreover, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

The physician's assistant that earlier commented in April 2004 and November 2007 could only be so definitive in his opinion - indicating anything more would require resorting to mere speculation.  In years past, these types of noncommittal opinions amounted to "nonevidence", neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, 38 C.F.R. §§ 3.102 and 4.3 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility) 

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated that classifying a medical report and opinion as nonevidence is "troubling."

An even more recent precedent case similarly admonished the Board for relying on medical opinions that were unable to establish this required linkage, that is, without resorting to mere speculation, as cause for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. 

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, though, in commenting favorably in November 2010, Dr. R.D. indicated his medical opinion was "with a reasonable degree of medical certainty," so as to in turn remove any question of equivocality in his opinion.  His opinion, then, when combined with Dr. L.C.'s and the Veteran's credible lay testimony, establishes relevant injuries in service (head injury and acoustic trauma), proof of current disabilities, and the required linkage between the injuries in service and the current disabilities.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.) 



ORDER

The claim for service connection for migraine headaches is granted. 

The claim for service connection for vertigo also is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


